Qlxmrt at Appeals
                     JTtftlj Btstrtrt of ®exns at Dallas
                                      JUDGMENT

HARVEY JENNINGS, Appellant                    Appeal from the Criminal District Court
                                              of Dallas County, Texas. (Tr.Ct.No. F90-
No. 05-90-01121-CR               V.           03319-KH).
                                              Opinion delivered per curiam before
THE STATE OF TEXAS, Appellee                  Justices Baker, Ovard, and Morris.


      Based on the Court's opinion of this date, we AFFIRM the trial court's judgment.



Judgment entered May 13, 1994.
                             (SIxmrt of Appeals
                     Wxftij Btstrtrt of Qkxas at lallas
                                   JUDGMENT

HARVEY JENNINGS, Appellant                    Appeal from the Criminal District Court
                                              of Dallas County, Texas. (Tr.Ct.No. F90-
No. 05-90-01122-CR                            03321-KH).
                                              Opinion delivered per curiam before
THE STATE OF TEXAS, Appellee                  Justices Baker, Ovard, and Morris.



      Based on the Court's opinion of this date, we AFFIRM the trial court's judgment.



Judgment entered May 13, 1994.



                                                         Corner---'—•>
                                                    S A. BAKER
                                                    CE
                                   (Hourt of Appeals
\.
                          Wxfttf Ststrtrt of Qkxas at Dallas
                                           JUDGMENT
/
     HARVEY JENNINGS, Appellant                   Appeal from the Criminal District Court
                                                   of Dallas County, Texas. (Tr.Ct.No. F90-
     No. 05-90-01123-CR               V.           03320-KH).
                                                   Opinion delivered per curiam before
     THE STATE OF TEXAS, Appellee                  Justices Baker, Ovard, and Morris.


           Based on the Court's opinion of this date, we AFFIRM the trial court's judgment.


     Judgment entered May 13, 1994.


                                                            Cfifyfoytd-
                                                         S A. BAKER
                                                         ICE
                             (£aixrt of Appeals
                     Txftlf Btstrtrt of Okxas at Ballas
                                      JUDGMENT

HARVEY JENNINGS, Appellant                    Appeal from the Criminal District Court
                                              of Dallas County, Texas. (Tr.Ct.No. F90-
No. 05-90-01124-CR               V.           03322-KH).
                                              Opinion delivered per curiam before
THE STATE OF TEXAS, Appellee                  Justices Baker, Ovard, and Morris.


      Based on the Court's opinion of this date, we AFFIRM the trial court's judgment.



Judgment entered May 13, 1994.
Affirmed and Opinion Filed May 13, 1994




                                         In The

                               (tfrmrt of Appeals
                     JTtftlf Itsirtrt of Okxas at Dallas
                                 No.   05-90-01121-CR
                                 No.   05-90-01122-CR
                                 No.   05-90-01123-CR
                                 No.   05-90-01124-CR


                           HARVEY JENNINGS, Appellant

                                           V.


                           THE STATE OF TEXAS, Appellee


                      On Appeal from the Criminal District Court
                                  Dallas County, Texas
        Trial Court Cause Nos. F90-03319-KH, F90-03321-KH, F90-03320-KH,
                                       F90-03322-KH


                              OPINION PER CURIAM

                        Before Justices Baker, Ovard, and Morris

       Harvey Jennings entered open pleas of guilty to four charges of aggravated robbery.
 Appellant pleaded true to an enhancement paragraphin each case. The trial court accepted
 appellant's pleas of guilty and true. The trial court assessed appellant's punishment at
 fifteen years' imprisonment in cause number 05-90-01121-CR, thirty years' imprisonment
                               ........   W^^S&B^^v^iW'i'S'iiS




in cause numbers 05-90-01122-CR and 05-90-01123-CR, and forty-five years' imprisonment

in cause number 05-90-01124-CR. The court assessed a fine of $10,000 in each case.

       Appellant's attorney filed a brief in which he concludes that the appeals are wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386
U.S. 738 (1967). The brief presents a professional evaluation of the records showing why,

in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807

(Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant.

We advised appellant he has a right to file a pro se brief.

       In March 1991, appellant informed this Court that he wanted to file a pro se brief.

We granted appellant extensions of time to June 24, 1991 to file his pro se brief. The trial
court informed us that appellant received copies of the records. On March 30, 1994, we
informed appellant he had thirty days to file his pro se brief or his appeals would be
submitted without his pro se brief. As of the date of opinion, appellant has not filed his pro
se brief. We decide the appeals without appellant's pro se brief.

       We have reviewed the records and counsel's brief. We agree the appeals are

frivolous and without merit. We find nothing inthe records that might arguably support the

appeals.

       We affirm the trial court's judgments.

                                                                  PER CURIAM


Do Not Publish
Tex. R. App. P. 90
901121F.U05




                                                            -2-